Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 02/18/2021 in response to the Office Action of 12/24/2020 is acknowledged and has been entered.
	Applicant has elected FAbsorbent F1P HF resin as species of resin.
	Upon review and reconsideration, other resins of claim 32 will be rejoined with FAbsorbent F1P HF for examination.

3.	Claims 32-61 are pending and currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 120 and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 41 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 41 is indefinite because it refers to claim 31, which does not exist, so it lacks antecedent basis.
Claim 49 recites the phrase "preferably", the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

10.	Claims 32-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,201,544. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 32-61 are herein drawn to a method of synthesising an antibody-DM1-conjugate, the method comprising: 
(i) contacting an antibody with FAbsorbent F1P HF resin, MAbsorbent A1P resin, MAbsorbent A2P resin or a capture resin comprising a capture moiety for the antibody;
(ii) reacting the antibody with a crosslinker moiety to provide an activated, immobilised antibody; 
(iii) contacting the activated, immobilised antibody with DM1 to form an immobilised antibody-DM 1-conjugate; and 
(iv) releasing the antibody-DM1-conjugate from the capture resin. 

Claims 1-26 of U.S. Patent No. 10,201,544 are drawn to a method of synthesising a biomolecule-drug-conjugate, the method comprising: 
(i) contacting a biomolecule with FAbsorbent F1P HF resin, MAbsorbent A1P resin, MAbsorbent A2P resin, or a capture resin comprising a capture moiety for the biomolecule; 
(ii) optionally contacting the immobilised biomolecule with a chemical modification agent or activating agent to provide a chemically modified or activated, immobilised biomolecule;  
(iii) contacting the immobilised biomolecule or the chemically modified or activated, immobilised biomolecule with a drug component to form an immobilised biomolecule-drug-conjugate; and 
(iv) releasing the biomolecule-drug-conjugate from the capture resin.


It is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of U.S. Patent No. 10,201,544. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

Conclusion
11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642